DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not directed to the entire disclosure (if the patent is of a basic nature), nor does it include the technical disclosure of the improvement (if is in the nature of an improvement in an old apparatus).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because it depends on itself (claim 3 should depend on claim 2).  

Claim 14 is objected to because of the following informalities, and should be: 
“…where the step of issuing the alert 
(since no “step 3” is set forth in claim 11)
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (U.S. Pub. 2016/0324478).

	Regarding claim 1, Goldstein discloses an earphone (as shown in Figs. 2-8; see pars. [0069]-[0070]) comprising: 
an earphone (as shown in Figs. 2-8; see pars. [0069]-[0070]); 
an eartip 21 (i.e. balloon: see pars. [0069] and [0116]), where the eartip is configured to fit upon a portion of the earphone (as shown in Figs. 2-8); and 
a biometric sensor (see pars. [0069]-[0070]; [0118]), where the biometric sensor is configured to attach to at least one of the eartip 21 and the earphone (see pars. [0069]-[0070]; [0117]).

Regarding claim 2, Goldstein discloses the biometric sensor is an infrared (IR) sensor [0185]-[0186].

Regarding claim 3, Goldstein discloses the biometric sensor measures the spectrum of infrared radiation between a lower wavelength and a larger wavelength (i.e. mid- IR: [0185]-[0186]).

Regarding claim 9, Goldstein discloses the biometric sensor measures gas (i.e. can monitor CO2: [0119]).

Regarding claim 10, Goldstein discloses the gas is C02 [0119].

receiving a gas concentration level from a gas sensor 5A (see pars. [0117] and [0119]) mounted on an earphone or an eartip 21 (see pars. [0069]-[0070]; [0117]);
comparing the received gas concentration level to a threshold level (i.e. the particulate density is high: [0137]); and
issuing an alert [0137] if the received gas concentration level is greater than the threshold level [0137].

Regarding claim 12, Goldstein discloses the received gas concentration level (environmental data: [0151]) is saved to non volatile flash memory [0151] housed in the earphone in which the gas sensor is located [0151].

Regarding claim 13, Goldstein discloses the received gas concentration level (from the sensor 5A: [0143]) is transmitted via wireless data communication means to a computer server (see pars. [0144]-[0145]).

Regarding claim 14, Goldstein discloses the step of issuing the alert [0137] is a sound alert [0137]-[0138] issued via a loudspeaker housed in the earphone in which the gas sensor is located (via the communication module: [0138]).

Regarding claim 15, Goldstein discloses the gas measured is C02 [0119].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Pub. 2016/0324478) in view of Scholz (“Mid-IR LED-based, photoacoustic CO2 sensor,” 2015).

Regarding claims 4 and 5, Goldstein is applied as above, but does not disclose the lower wavelength is 3 microns, and the larger wavelength is 7 microns.
Scholz discloses that CO2 absorption spectra for an IR gas detector are in the about 3.5-5.5 micron range (see Fig. 1, second page).

Such a modification would accurately detect CO2.

Regarding claim 6, Goldstein discloses the device further including a second sensor can be more than one sensor: [0070]).

Regarding claim 7, Goldstein discloses the second sensor is configured to be attached to the eartip 21 (one of the sensors can be in or on the balloon: [0069]-[0070], and where an additional sensor is for monitoring the external environment: see pars. [0069]-[0070] and [0117]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Pub. 2016/0324478) in view of Scholz (“Mid-IR LED-based, photoacoustic CO2 sensor,” 2015), and further in view of Buchert (U.S. Pub. 2005/0043630).

Regarding claim 8, Goldstein is applied as above, and further discloses that the sensors in the earpiece can monitor glucose (pars. [0070], [0186]).
Goldsteain does not disclose the second sensor measures the spectrum of infrared between 6 micron and 15 micron.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goldstein’s device so that the second sensor measures the spectrum of infrared between 6 micron and 15 micron, as taught by Buchert.  
Such a modification would accurately detect glucose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852